Title: [Diary entry: 4 June 1786]
From: Washington, George
To: 

Sunday 4th. Thermometer at 70 in the Morning 72 at Noon and 75 at Night. An exceeding heavy fog in the Morning, and quite calm all day and clear. Received from on board the Brig Ann, from Ireland, two Servant Men for whom I had agreed yesterday—viz.—Thomas Ryan a Shoemaker, and Caven Bowe a Tayler redemptioners for 3 years Service by Indenture if they could not pay, each, the Sum of £12 Sterg. which sums I agreed to pay. Geo. A. Washington set off early this morning for Fredericksburgh. His wife & Washington Custis went to Church at Alexandria intending from thence to Abingdon. Mr. Shaw also went to Alexandria & returned in the Night.